     Case 2:19-cv-03863-PA-SK Document 47 Filed 06/05/20 Page 1 of 5 Page ID #:1341



 1 Robert S. Freund (SBN 287566)
   ROBERT FREUND LAW
 2 10866 Wilshire Boulevard, Suite 400
 3 Los Angeles, CA 90024
   Telephone: (323) 553-3407
 4 Email: robert@robertfreundlaw.com
 5
   Kevin J. Cole (SBN 321555)
 6 KJC LAW GROUP, A.P.C.
 7 6700 Fallbrook Avenue, Suite 207
   West Hills, CA 91307
 8 Telephone: (818) 392-8995
 9 Email: kevin@kjclawgroup.com
10 Attorneys for Defendant
11 TSC Acquisition Corporation
12                     UNITED STATES DISTRICT COURT
13           CENTRAL DISTRICT OF CALIFORNIA—WESTERN DIVISION
14
        TRAVELERS PROPERTY                  CASE NO. 2:19-cv-03863 PA-SK
15      CASUALTY COMPANY OF
        AMERICA,                            DEFENDANT TSC ACQUISITION
16                                          CORPORATION’S PROPOSED
17                 Plaintiff,               VERDICT FORM AND SPECIAL
                                            INTERROGATORIES
18      v.
19                                          Judge:      Hon. Percy Anderson
        TSC ACQUISITION CORP.,
20
                    Defendant.              Action Filed:     May 3, 2019
21                                          Trial Date:       July 21, 2020
22
23
24
25
26
27
28

                DEFENDANT’S PROPOSED VERDICT FORM AND SPECIAL
                              INTERROGATORIES
     Case 2:19-cv-03863-PA-SK Document 47 Filed 06/05/20 Page 2 of 5 Page ID #:1342



 1            TSC’S PROPOSED SPECIAL VERDICT FORM AND SPECIAL
 2                                   INTERROGATORIES
 3
           We, the jury in the above-entitled action, find the following special verdict on
 4
     the following issues and questions submitted to us:
 5
 6
     ISSUE NO. 1: Plaintiff’s Claim for Breach of Contract against TSC
 7
 8
     Question No. 1: Did Plaintiff Travelers prove by a preponderance of the evidence that it
 9
     performed all of its duties, including its duty to perform audits in good faith, under the
10 insurance policies that it had with TSC?
11
12         ____ Yes     ____ No
13
14         If you answered “Yes” to Question 1, then proceed directly to Question 2.
15         If you answered “No” to Question 1, then stop here, answer no further questions,
16         and proceed directly to THE END OF THE SPECIAL VERDICT.
17
18 Question No. 2: Did Plaintiff Travelers prove by a preponderance of the evidence that
19 TSC failed to pay an amount that was properly owed under the insurance policies?
20
21         ____ Yes     ____ No
22
23         If you answered “Yes” to Question 2, then proceed directly to Question 3.
24         If you answered “No” to Question 2, then stop here, answer no further questions,
25         and proceed directly to THE END OF THE SPECIAL VERDICT.
26
27
28
                                                 1
                DEFENDANT’S PROPOSED VERDICT FORM AND SPECIAL
                              INTERROGATORIES
     Case 2:19-cv-03863-PA-SK Document 47 Filed 06/05/20 Page 3 of 5 Page ID #:1343



 1 Question No. 3: Did Plaintiff Travelers prove by a preponderance of the evidence that it
 2 was harmed by TSC’s failure to pay an amount that was properly owed under the insurance
 3 policies?
 4
 5         ____ Yes      ____ No
 6
 7         If you answered “Yes” to Question 3, then proceed directly to Question 4.
 8         If you answered “No” to Question 3, then stop here, answer no further questions,
 9         and proceed directly to THE END OF THE SPECIAL VERDICT.
10
11
     Question No. 4: Did Plaintiff Travelers prove by a preponderance of the evidence that
12
     TSC’s failure to pay an amount that was properly owed under the insurance policies was a
13
     substantial factor in causing Travelers harm?
14
15
           ____ Yes      ____ No
16
17
           If you answered “Yes” to Question 4, then proceed directly to Question 5.
18
           If you answered “No” to Question 4, then stop here, answer no further questions,
19
           and proceed directly to THE END OF THE SPECIAL VERDICT.
20
21
     Question No. 5: Could Plaintiff Travelers have avoided harm caused by TSC with
22
     reasonable efforts or expenditures?
23
24
           ____ Yes      ____ No
25
26
           If you answered “Yes” to Question 5, then proceed directly to Question 6.
27
           If you answered “No” to Question 5, then skip Question 6 and proceed directly to
28
           Question 7.                           2
                DEFENDANT’S PROPOSED VERDICT FORM AND SPECIAL
                              INTERROGATORIES
     Case 2:19-cv-03863-PA-SK Document 47 Filed 06/05/20 Page 4 of 5 Page ID #:1344



 1 Question No. 6: What is the total amount of damages that Travelers could have avoided
 2 with reasonable efforts or expenditures?
 3
 4         $_________
 5
 6         Proceed to Question 7.

 7
     Question No. 7: What is the total amount of damages that TSC owes to Plaintiff Travelers
 8
     based on a failure to pay an amount properly owed under the insurance policies?
 9
10
           $_________
11
12
           Proceed directly to THE END OF THE SPECIAL VERDICT
13
     ***********************************************************************
14
                           THE END OF THE SPECIAL VERDICT
15
           There are no more questions to be answered. Please have the foreperson of the
16
     jury date and sign this Special Verdict below and then advise the Court that you have
17
     done so.
18
19
20
     Dated: ______________                By Foreperson: ________________________
21
                                                             [sign above]
22
23
24
                                                            ________________________
25
                                                             [print name above]
26
27
28
                                                3
                DEFENDANT’S PROPOSED VERDICT FORM AND SPECIAL
                              INTERROGATORIES
     Case 2:19-cv-03863-PA-SK Document 47 Filed 06/05/20 Page 5 of 5 Page ID #:1345



 1 DATED: June 5, 2020                   ROBERT FREUND LAW
 2
 3                                 By    /s/ Robert S. Freund
                                         Robert S. Freund
 4                                       Attorneys for Defendant
 5                                       TSC ACQUISITION CORPORATION
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                              4
                DEFENDANT’S PROPOSED VERDICT FORM AND SPECIAL
                              INTERROGATORIES
